Filed 7/19/16 P. v. Washington CA4/1
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                     DIVISION ONE

                                             STATE OF CALIFORNIA



THE PEOPLE,                                                        D069023

         Plaintiff and Respondent,
                                                                   (Super. Ct. No. SCD261196)
         v.

DANNY WASHINGTON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael T.

Smyth, Judge. Affirmed.

      Jan B. Norman, under appointment by the Court of Appeal, for Plaintiff and
Respondent.

         Danny Washington appeals after a jury found him guilty of pimping in violation of

Penal Code section 266h, subdivision (a).1 The jury deadlocked on a pandering charge

(§ 266i, subd. (a)(6)). The trial court later dismissed the pandering charge and prior

prison term allegations. The trial court sentenced Washington to the low term of three




1        Undesignated statutory references are to the Penal Code.
years and imposed various fines and fees. Washington received a total of 432 days of

pre-sentence custody credits (216 actual plus 216 conduct under section 4019).

                               FACTUAL BACKGROUND

       Galina Sieck became Washington's girlfriend and the couple shared the money

they earned for food and shelter. Sieck worked as an escort and advertised online. In

early March 2015, Detective Gerardo Serrano, as part of an undercover investigation,

telephoned Sieck in response to her advertisement. Serrano met Sieck at a hotel where

Serrano handed Sieck money after they had discussed the sex acts to be performed. At

that point, other police officers entered the room and arrested Sieck for prostitution. The

police cited Sieck and released her.

       After her release, Sieck took a picture of the citation and sent it by text message to

Washington. Sieck was upset about the citation because she had "[done] this since 2010"

and this was her first ticket. The couple exchanged text messages with Sieck stating she

worked as an escort for both of them and shared the money she earned with Washington.

Sometimes Sieck gave her money to Washington so she would not lose it or be robbed.

       A few days later, Detective Manuel Dominguez, Jr., another undercover police

officer, arranged a sexual encounter with Sieck by exchanging text massages. Sieck met

Doninguez at a hotel where she was staying with Washington. About 30 minutes before

the encounter, Washington left the room and sat on an outside stairway. Dominguez

entered Sieck's room and discussed the price for her services. When she took money

from Dominguez, other police officers entered the room and arrested her.




                                              2
       In the meantime, Detective Levi Merriman observed Washington sitting on the

stairway outside the hotel room. Merriman detained Washington for further

investigation. When Merriman opened the internet browser on Washington's cell phone

the browser immediately opened a Craigslist account manager page and depicted an

advertisement for Sieck's services. Merriman testified that the account manager allows a

person to post, delete and modify posted advertisements.

       After Washington had been detained and Sieck had been arrested, police placed

the couple in the back of a patrol car with a hidden recording device. In their recorded

conversation, Washington asked Sieck what she had told the police and instructed her to

stick to her "story." District Attorney Investigator Robert Hinkledire accessed recorded

telephone calls between Sieck and Washington while he was in jail awaiting trial. A

recording of one of the telephone conversation was played for the jury. During this

conversation Washington told Sieck that another woman would contact her about $300

jobs, that the woman wanted 40-50 percent, but Sieck would need professional pictures

and have her hair and nails done. Dominguez opined that Washington was instructing

Sieck on how to continue making money for him as a prostitute.

                                       DISCUSSION

       Washington's court-appointed counsel has filed a brief raising no issues, but

seeking our independent review of the record pursuant to People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738. Counsel presented no

argument for reversal, but asked this court to review the record for error, listing as

possible but not arguable issues, whether the evidence supported Washington's pimping


                                              3
conviction. We granted Washington permission to file a brief on his own behalf. He has

not responded.

       The crime of pimping is committed by someone "who, knowing another person is

a prostitute, lives or derives support or maintenance in whole or in part from the earnings

or proceeds of the person's prostitution … or who solicits or receives compensation for

soliciting for the person." (§ 266h, subd. (a).) Here, the evidence summarized above was

sufficient for a reasonable jury to conclude that Washington knew that Sieck worked as a

prostitute and derived some of his support or maintenance from Sieck's earnings as a

prostitute.

       We have concluded our independent review of the record and find no other

reasonably arguable issues. Competent counsel has represented Washington on this

appeal.

                                      DISPOSITION

       The judgment is affirmed.



                                                                         BENKE, Acting P. J.

WE CONCUR:



                   HUFFMAN, J.



                   O'ROURKE, J.




                                             4